 Case 1:20-cv-00947-JTN-PJG ECF No. 10, PageID.54 Filed 11/23/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 JACKIE EVANAUSKI,

        Plaintiff,
 v.                                                           Case No. 1:20-cv-947

 LINDA AERTS, et al.,                                         HON. JANET T. NEFF

        Defendants.
                                        /

                               CASE MANAGEMENT ORDER

        This Case Management Order is issued without the usual in-chambers conference due to
the extraordinary conditions resulting from the COVID-19 pandemic of 2020. Accordingly: IT
IS HEREBY ORDERED:
 Motions to Join Parties or Amend Pleadings                             JANUARY 4, 2021
 Rule 26(a)(1) Disclosures/Voluntary Exchange of Documents              JANUARY 8, 2021
 Disclose Name, Address, Area of Expertise and               Plaintiff: MARCH 5, 2021
 provide a short summary of expected testimony             Defendants: APRIL 2, 2021
 of all testifying experts (Rule 26(a)(2)(A))
 Disclosure of Expert Witness Reports                        Plaintiff: MAY 7, 2021
 (Rule 26(a)(2)(B))                                        Defendants: JUNE 4, 2021
 Completion of Discovery                                                AUGUST 6, 2021
 Pre-motion Conference Requests                                         AUGUST 6, 2021
 Interrogatories will be limited to:                                    25 single part questions
 (Single Part Questions)
 Depositions will be limited to:                                        10 per side
 (Fact Witnesses Per Side)
 Requests for Admission will be limited to:                             25 per side
 (Per Side)
 Requests for Document Production will be limited to:                   25 per side
 (Per Side)
 ADR To Take Place On Or Before:                                        SEPTEMBER 7, 2021
 Early Settlement Conference                                    Date: JANUARY 14, 2021
                                                                Time: 9:00 AM
                                                               Before: Hon. Phillip J. Green

1. JOINDER OF PARTIES AND AMENDMENTS OF PLEADINGS: All motions for joinder
   of parties and all motions to amend the pleadings must be filed by the date set forth in the table
   above.
2. DISCLOSURES AND EXCHANGES: Deadlines for exchange of Rule 26(a)(1) disclosures,
   names of lay witnesses, identification of experts, voluntary exchange of documents, and
   disclosure of expert reports under Rule 26(a)(2), if applicable, are ordered as set forth in the
   table above.
 Case 1:20-cv-00947-JTN-PJG ECF No. 10, PageID.55 Filed 11/23/20 Page 2 of 5




3. DISCOVERY: All discovery proceedings shall be completed no later than the date set forth
   in the table above, and shall not continue beyond this date. Discovery shall proceed regardless
   of the motions pending before this court. All interrogatories, requests for admissions, and other
   written discovery requests must be served no later than thirty days before the close of
   discovery. All depositions must be completed before the close of discovery. Interrogatories
   will be limited as set forth in the table above. Depositions will be limited as set forth in the
   table above. There shall be no deviations from this order without prior approval of the court
   upon good cause shown. Time limitations for depositions set forth in Rule 30(d)(1) apply to
   this case.
4. MOTIONS:
       a. Non-dispositive
       Non-dispositive motions shall be filed in accordance with W.D. Mich. LcivR. 7.3. They
       may be referred to a magistrate judge in Grand Rapids, Michigan, pursuant to 28 U.S.C.
       § 636(b)(1)(A). In accordance with 28 U.S.C. § 471, et seq., it is the policy of this Court
       to prohibit the consideration of discovery motions unless accompanied by a certification
       that the moving party has made a reasonable and good faith effort to reach agreement with
       opposing counsel on the matters set forth in the motion. See W.D. Mich. LcivR 7.1(d).
       b. Dispositive
               i. Pre-Motion Conference
                       (1) A pre-motion conference with the Court is required before filing
                           any dispositive motion, except no pre-motion conference is required
                           before filing a post-trial motion, a bankruptcy appeal, or a dispositive
                           motion in a case referred to a magistrate judge.
                       (2) To arrange a pre-motion conference, the movant shall file a Pre-Motion
                           Conference Request, not to exceed three (3) pages, with a brief
                           description of the grounds for such a motion. Each party served with a
                           Pre-Motion Conference Request must file a Response to the Pre-Motion
                           Conference Request within seven (7) days; the response shall not exceed
                           three (3) pages. Opposition to requests for a pre-motion conference will
                           not be considered.
                       (3) At the pre-motion conference, the Court will determine a briefing
                           schedule.
               ii. Statements of Material Facts on Motion for Summary Judgment
                       (1) Upon any motion for summary judgment pursuant to Rule 56 of the
                           Federal Rules of Civil Procedure, there shall be annexed to the motion
                           a separate, short and concise statement, in numbered paragraphs, of the
                           material facts as to which the moving party contends there is no genuine
                           issue to be tried. Each paragraph must be followed by citation to the
                           evidence. Failure to submit such a statement may constitute grounds for
                           denial of the motion.


                                                -2-
Case 1:20-cv-00947-JTN-PJG ECF No. 10, PageID.56 Filed 11/23/20 Page 3 of 5




                  (2) There shall be annexed to the response to the motion for summary
                      judgment a correspondingly numbered paragraph responding to each
                      numbered paragraph in the statement of the moving party, and if
                      necessary, additional paragraphs containing a separate, short and
                      concise statement of additional material facts as to which is it contended
                      that there exists a genuine issue to be tried. Each paragraph must be
                      followed by citation to the evidence.
                  (3) Each numbered paragraph in the statement of material facts set forth in
                      the statement required to be served by the moving party will be deemed
                      to be admitted for purposes of the motion unless specifically
                      controverted by a correspondingly numbered paragraph in the statement
                      required to be served by the opposing parties.
          iii. Filing of Dispositive Motion Papers
                  (1) No motion papers shall be filed until the motion has been fully
                      briefed.
                  (2) The movant must serve each party on the briefing schedule due date
                      with a hard copy of the motion, all supporting papers, and a cover letter
                      stating whom the movant represents and which documents are attached.
                      A copy of the proof of service only shall be filed.
                  (3) Opposing parties must serve the movant on the briefing schedule due
                      date with two copies of their response papers (one copy is for inclusion
                      in the later submission to Chambers pursuant to Administrative Order
                      07-026). A copy of the proof of service only shall be filed.
                  (4) Any further motion papers shall be served in the above manner on the
                      due date. A copy of the proof of service only shall be filed.
                  (5) Each party is responsible for filing its motion papers via ECF on the
                      day the motion is fully briefed, with the moving party first filing the
                      motion. Once the moving party has filed the motion, response and
                      reply documents may be electronically filed.              Pursuant to
                      Administrative Order 07-026, upon filing of the motion, the movant
                      shall also provide Chambers with a full set of courtesy copies of the
                      motion papers together with a cover letter specifying each document in
                      the package.
          iv. Dispositive motions must adhere to W.D. Mich. LcivR 7.2. If dispositive
              motions are based on supporting documents such as depositions or answers to
              interrogatories, then only those excerpts that are relevant to the motion shall be
              filed.
          v. Oral argument may be requested pursuant to W.D. Mich.LcivR 7.2(d). The
             Court may schedule oral argument or may, in its discretion, dispose of the
             motion without argument at the end of the briefing schedule. To request oral
             argument on a motion, state “ORAL ARGUMENT REQUESTED” in the
             caption and the heading of the brief.
                                           -3-
 Case 1:20-cv-00947-JTN-PJG ECF No. 10, PageID.57 Filed 11/23/20 Page 4 of 5




                vi. In cases where counsel wishes to project evidence on the monitors in the
                    courtroom, projection of exhibits is accomplished by using the electronic
                    evidence presentation equipment in the courtroom. The evidence presentation
                    allows for the projection of the evidence on various monitors located at the
                    bench, the witness stand, the lectern, the jury box, and the counsel tables. This
                    technology eliminates the cumbersome process of handling paper evidence.
                    Counsel planning to use the equipment are encouraged to contact the Court’s
                    IT department well in advance of their court proceeding to inquire about
                    training and practice sessions. Practice sessions and testing of the equipment
                    must occur prior to the day of a scheduled court appearance. You may contact
                    the     Court’s     IT     department       by    sending      an    email     to
                    courttech@miwd.uscourts.gov or by calling (616) 456-2523. Information
                    concerning the features of the system are available at the court’s website:
                    www.miwd.uscourts.gov (click on Courtroom Technology link). Counsel is
                    also advised to notify chambers – in advance of the motion hearing – of its
                    intentions to use technology resources in the courtroom.
5. ALTERNATIVE DISPUTE RESOLUTION: In the interest of facilitating prompt resolution
   of this case, and the parties having voluntarily selected facilitative mediation, this matter shall
   be submitted to facilitative mediation. The parties have fourteen (14) days from the date of
   this Order to jointly choose one mediator. Plaintiff is responsible for e-filing notification of
   the name of the selected mediator. If the parties are unable to jointly select a mediator, they
   must notify the ADR Administrator,1 who will select a mediator for them. Once the mediator
   is selected, a Notice will issue regarding the method and schedule for the mediation conference.
6. SETTLEMENT CONFERENCE: In the interest of facilitating prompt resolution of this case,
   this matter is submitted to an early settlement conference with a Magistrate Judge. The date
   of the conference is set forth in the table above. The parties shall review and comply with
   settlement conference instructions set forth below. The parties are under an ongoing obligation
   to engage in good faith settlement negotiations.
        a. Persons Required to Attend. Unless excused by a showing of good cause, the attorney
           who is to conduct the trial shall attend the settlement conference, accompanied by a
           representative of the party with full settlement authority. Both shall attend in person.
           The person with settlement authority must come cloaked with the authority to accept,
           without further contact with another person, the settlement demand of the opposing
           party. An insured party shall also appear by a representative of the insurer who is
           authorized to negotiate and to settle the matter (within policy limits) up to the amount
           of the opposing parties’ existing settlement demand. W.D.Mich. LcivR 16.8.
        b. Settlement Letter to Opposing Party. A settlement conference is more likely to be
           productive if, before the conference, the parties have had a written exchange of their
           settlement proposals. Accordingly, at least fourteen (14) days prior to the settlement
           conference, plaintiff’s counsel shall submit a written itemization of damages and
           settlement demand to defendant’s counsel with a brief explanation of why such a
           settlement is appropriate. No later than seven (7) days prior to the settlement

1
  ADR Administrator, U.S. District Court, 399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503;
616/456-2381; adr@miwd.uscourts.gov.
                                                     -4-
Case 1:20-cv-00947-JTN-PJG ECF No. 10, PageID.58 Filed 11/23/20 Page 5 of 5




        conference, defendant’s counsel shall submit a written offer to plaintiff’s counsel with
        a brief explanation of why such a settlement is appropriate. This may lead directly to
        a settlement. If settlement is not achieved, plaintiff’s counsel shall deliver, fax or e-
        mail copies of these letters to the chambers of the magistrate judge conducting the
        conference no later than three (3) business days before the conference. Do not file
        copies of these letters in the Clerk’s Office.
     c. Confidential Settlement Letter to Court. In addition, three (3) business days before the
        conference, each party or their attorney shall submit to the magistrate judge conducting
        the conference a confidential letter concerning settlement. A copy of this letter need
        not be provided to any other party. Do not file a copy of this letter in the Clerk’s Office.
        All information in the settlement letter shall remain confidential and will not be
        disclosed to any other party without the approval of the writer. The confidential
        settlement letter shall set forth: (a) the name and title of the party representative who
        will be present at the settlement conference, with counsel’s certification that the
        representative will have full authority to settle, without the need to consult with any
        other party; (b) a very brief explanation of the nature of the case, including an
        identification of any parties added or dismissed since the time of filing; (c) a history of
        settlement negotiations to date, including all offers, demands and responses (the letter
        should not, however, divulge any offer made in the context of a voluntary facilitative
        mediation); (d) the policy limits of any relevant insurance coverage; (e) the limits on
        settlement authority given to counsel by the client; (f) that party’s suggestions
        concerning the most productive approach to settlement; (g) any other matter that
        counsel believes will improve the chances for settlement. Plaintiff shall also provide
        an estimated range of damages recoverable at trial and a brief analysis of the method(s)
        used for arriving at the estimate(s).




Dated: November 23, 2020                          /s/ Janet T. Neff
                                                 JANET T. NEFF
                                                 UNITED STATES DISTRICT JUDGE




                                              -5-
